Citation Nr: 0202963	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  99-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for myopia.

5.  Propriety of severance of service connection for status 
post fracture of the right forearm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from December 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a rating decision in May 1997 by the Department 
of Veterans Affairs (VA) Regional Office  in Washington, DC 
(the RO).  The veteran testified before the undersigned Board 
Member at a personal hearing in January 2002. 

The issue of the propriety of severance of service connection 
for status post fracture of the right forearm will be 
addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  There was no diagnosis of an acquired psychiatric 
disorder during the veteran's active service, and there is no 
current diagnosis of an acquired psychiatric disorder.

2.  There is no current diagnosis of  sinusitis.

3.  There was no diagnosis of bronchitis during the veteran's 
active service, and there is no current diagnosis of 
bronchitis.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

4.  Service connection for myopia is precluded by law.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 4.9 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder, sinusitis, bronchitis and myopia.

In the interest of clarity, the Board will initially discuss 
VA's responsibility to provide notification and assistance to 
the veteran.  The law and regulations pertaining to all of 
the issues on appeal will be briefly reviewed.  The Board 
will then discuss the issues on appeal.

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the four issues discussed below.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed in the March 1999 
Statement of the Case.  The veteran was further informed in 
letter from the RO, most recently in September 2001.  The 
Board believes, based on the record, that VA's duty to notify 
the veteran has been fulfilled.


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

It appears that the RO had taken appropriate steps to assist 
the veteran in the development of his claims.  Specifically, 
in March 1997, the RO contacted physicians named by the 
veteran as having pertinent medical records, Drs. I.P. and 
R.L.D.  Treatment records were successfully obtained and 
associated with the veteran's VA claims folder.  

The Board notes that, at the hearing in January 2002, the 
veteran's representative requested that VA assist the veteran 
by furthering developing his claims.  Specifically, the 
representative requested that an attempt be made to obtain 
office records from A.T., M.D., a retired physician.  
Statements from Dr. T. dated March 1997 and January 1998 have 
been associated with the veteran's VA claims folder.  The 
veteran has indicated that no additional records of Dr. T. 
are available [hearing transcript, page 30].  Accordingly, 
further development as requested by the veteran's 
representative would be futile. 

The veteran's representative has also requested that another 
attempt be made to obtain additional office records from Dr. 
R.L.D.   However, Dr. R.L.D. submitted clinical records to 
the RO in April 1997.  A second letter was sent from the RO 
to Dr. R.L.D. in February 2000, albeit for records concerning 
the veteran's right forearm fracture.  No additional records 
were forthcoming.  The Board concludes that appropriate 
development has been accomplished with respect to Dr. R.L.D.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 38 C.F.R. § 3.159 (2001).  

The veteran's accredited representative has requested that he 
be afforded a psychiatric examination by a physician who 
would be asked to provide an opinion on the question whether 
an acquired psychiatric disorder, if found, is related to the 
veteran's active service.  Further, the representative has 
requested that the veteran be afforded an examination by a 
specialist in otolaryngology who would be asked to provide an 
opinion on the question whether sinusitis and/or bronchitis, 
if found, are related to veteran's active service.

With regard to this request for examinations and medical 
nexus opinions, as explained in detail below, there is no 
evidence that veteran had during service an acquired 
psychiatric disorder, sinusitis or bronchitis.  To request an 
opinion as to whether any current disorder is related to the 
veteran's service would in effect put the medical examiner in 
the Board's position as the finder of fact.  Such development 
would be improper and is not required.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including 
presenting testimony at a January 2002 personal hearing which 
was chaired by the undersigned.  On the basis of the Board's 
review of the claims folder, there is no indication that the 
veteran has further evidence or argument to submit.  The 
veteran and his representative have not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claims on the merits.


Relevant law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
claimed disability was incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Certain chronic diseases, including psychosis, may be 
presumed to have been incurred in service when the disease is 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Congenital or developmental defects and refractive error of 
the eye as such are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2001); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

Factual background

The veteran's service medical records reveal that, in a pre-
induction report of medical history in September 1964, the 
veteran gave an affirmative answer to the question whether he 
had or had ever had depression or excessive worry.  At an 
examination for induction in December 1965, he was reported 
as psychiatrically normal.  Approximately three weeks later, 
in January 1966, he underwent a mental hygiene consultation.  
He told the examining psychiatrist that he wanted to get out 
of the service on the basis that he was a conscientious 
objector and it was against his beliefs to kill anyone.  A 
mental status examination was conducted, which showed no 
evidence of thought disorder.  The diagnosis was psychiatric 
observation, no disease found.  

In November 1966, the veteran underwent another psychiatric 
evaluation.  He provided a history of social inadaptability 
prior to and during service.  He was not committed to any 
productive goals and was completely unmotivated for continued 
military service.  His condition was found to represent a 
basic character and behavior disorder which was not amenable 
to hospitalization, transfer to another unit, or treatment in 
a military setting.  The diagnosis was inadequate 
personality.  

In March 1967, the veteran's commanding officer requested 
that he be eliminated from the service for unsuitability, 
which was accomplished in May 1967.  There is no pertinent 
evidence for approximately three decades thereafter.


In January 1998, A. T., M.D., provided a statement concerning 
the veteran as 
follows:

I have been retired from private practice approximately 
thirteen (13) years and there is no record of [the 
veteran] available.  However, I do have a good 
recollection of [his] problems because I saw him quite 
often for anxiety and mild depressive problems.  I did 
prescribe valium and other mild tranquilizers to him.  
He was always worried and concerned about one thing or 
another.

The Board notes that Dr. A. T. did not report a diagnosis.

Records of treatment of the veteran by other private 
physicians are of record.  None of the records contains a 
diagnosis of a psychiatric disorder.

At the personal hearing before the undersigned Board Member 
in January 2002, the veteran testified that he was nervous 
prior to service but he did not have a psychiatric diagnosis 
before he went into the Army.  He  further testified that 
within one month of his separation from service, he saw Dr. 
A. T., who gave him some Valium and that he continued to see 
Dr. A. T. for a "nervous disorder" until the doctor retired 
in 1985.

Analysis

The evidence of record shows that an acquired psychiatric 
disability has never been diagnosed.  There was no diagnosis 
of an acquired psychiatric disorder during the veteran's 
active service and there is no diagnosis of a current 
acquired psychiatric disorder.  In the absence of proof of a 
claimed disability there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992). 

The only diagnosis in service, indeed the only pertinent 
diagnosis of record, was of a personality disorder.  As noted 
above, personality disorders are considered to be congenital 
or developmental disabilities for which service connection 
may not be granted.  See 38 C.F.R. § 3.303, 4.9, 4.127 
(2001).

The Board is of course cognizant of the Dr. T.'s recollection 
that he saw the veteran "quite often for anxiety and mild 
depressive problems . . . .  He was always worried and 
concerned about one thing or another."   Dr. T.'s statement 
does not contain a specific diagnosis, and it would be 
improper for the Board to infer a diagnosis of an acquired 
psychiatric disability (vs. a personality disorder or merely 
transient symptoms).  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [in the absence of specific medical evidence, 
the Board may not rely on its own unsubstantiated medical 
opinion].  Similarly, it is now well-established that the 
veteran, as a layperson without medical training, is not 
qualified to render medical opinions on matters such as 
diagnosis.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, Dr. T. retired in 1985.  There is no objective 
evidence of treatment for a current psychiatric disability.

In summary, because a preponderance of the evidence supports 
the proposition that the veteran does not have, and never 
had, an acquired psychiatric disability, service connection 
for an acquired psychiatric disorder is denied.

Because the next two issues involve a common factual 
background, they will be discussed together.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

Factual background

The veteran's service medical records are negative for 
diagnoses of sinusitis or bronchitis.  There is a January 
1967 notation: "sinusitis and hay fever during heavy pollen 
months, relieved by medications".  However, during his 
examination for separation in January 1967, the veteran's 
sinuses were reported as normal.

In March 1997, A. T., M.D., the retired private physician, 
stated that until 1985 he treated the veteran for "problems 
with his sinuses and bronchitis".  

Office records of R.L.D., MD, a private physician, disclose 
that, in March 1991, the veteran was seen for complaints of a 
sore throat and nasal congestion.  The assessment was URI 
(upper respiratory infection)/sinusitis.

During the January 2002 personal hearing, the veteran 
testified that his problems with nasal congestion dated back 
to service.  He further stated that he was taking over-the-
counter medication for sinusitis.

Analysis

There was no diagnosis of bronchitis during the veteran's 
active service.  According to Dr. T. he treated the veteran 
for bronchitis before his retirement in 1985.  There is no 
subsequent diagnosis of bronchitis.

With respect to sinusitis, there is was a notation of 
sinusitis made in a report of medical history; no sinus X-
rays were taken.  The veteran's service medical records were 
otherwise negative for any finding of sinusitis.  After 
service, there are reports of sinus problems, most recently 
in 1991.  Again, there appear to have been no x-rays taken.  
There is no current diagnosis of sinusitis.  

In short, there is no medical evidence more recent than 1991 
suggesting that the veteran has sinusitis and there is no 
medical evidence that the veteran ever had or  now has 
chronic bronchitis.  In the absence of competent medical 
evidence suggesting that a claimed disability currently 
exists, service connection may not be granted.  See Brammer 
and Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

The veteran testified, in essence, that he treats himself for 
over the counter medications.  Although the veteran is 
competent to describe his symptomatology, as noted by the 
Board above, he cannot proffer a competent diagnosis of his 
claimed disability.

In short, in the absence of competent medical evidence 
establishing the presence  either sinusitis or bronchitis 
currently, there is no basis on which to grant service 
connection for such disabilities.  The veteran's claims of 
entitlement to service connection for sinusitis and 
bronchitis are therefore denied.
  
4.  Entitlement to service connection for myopia.

Factual background

At an examination for induction in December 1965, the 
veteran's visual acuity was 20/100 in the right eye, 
corrected to 20/20, and 20/400 in the left eye, corrected to 
20/20.  His eyes were evaluated as normal.  Diagnoses 
included visual defect.  The veteran's service medical 
records are entirely negative for an injury to the eyes or 
for disease of either eye.  At an examination for separation 
in January 1967, the veteran's eyes were evaluated as normal.  
His visual acuity at that time was 20/200 in the right eye, 
corrected to 20/20, and 20/400 in the left eye, corrected to 
20/20.  Diagnoses included myopia in the right eye and myopia 
and astigmatism in the left eye. 

Post-service private medical records are negative for eye 
disease or injury.

At the personal hearing before the undersigned Board Member 
in January 2002, the veteran testified that his eyeglasses 
were changed while he was in service.

Analysis

The veteran's refractive error of the eyes, for which he wore 
eyeglasses prior to entrance upon active duty, is considered 
to be a congenital or developmental defect for which service 
connection may not be granted.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2001).  

In a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran's claim of entitlement to service 
connection for myopia must be denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

Service connection for myopia is denied.


REMAND


5.  Propriety of severance of service connection for status 
post fracture of the right forearm.

Factual background

On October 1, 1996, the veteran filed with the RO a claim of 
entitlement to service connection for, inter alia, residuals 
of a right forearm injury.  In a May 1997 RO rating decision, 
service connection was granted for fracture residuals of the 
right forearm.  A noncompensable disability rating was 
assigned, effective October 1, 1996.  The veteran filed a 
Notice of Disagreement as to the assigned disability rating 
in February 1998.  In the March 1999 Statement of the Case, 
which addressed the other issues involved in this appeal, the 
RO informed the veteran that action on the increased rating 
issue was being deferred pending resolution of "an 
impropriety in the decision which granted service connection" 
for the fracture residuals of the right forearm. 

In a June 2000 RO rating decision, it was proposed to sever 
service connection for the right forearm fracture residuals.  
According to the rating decision, review of the file 
indicated that the veteran had injured his right forearm 
before service and there was no indication of any additional 
injury during service.  A rating decision in August 2001 
severed service connection for status post fracture of the 
right forearm.  In November 2001, on VA Form 646, Statement 
of Accredited Representative in Appealed Case, the veteran's 
representative filed a Notice of Disagreement.

Analysis

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances where a Notice of Disagreement is 
filed, but a Statement of the Case has not been issued, the 
Board must remand the claim to the RO to direct that a 
Statement of the Case be issued.  The issue of the propriety 
of severance of service connection for status post fracture 
of the right forearm is, therefore, REMANDED for the 
following action:

The RO should issue a (Supplemental) 
Statement of the Case pertaining to the 
issue of the propriety of severance of 
service connection for status post 
fracture of the right forearm, and 
thereafter follow all appellate 
procedures established by statute, 
regulation, and applicable precedent.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


